The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 16/593,390 by JOLLY for “SSYSTEM AND METHOD FOR SIMULTANEOUS LAYER 3 RESILIENCY DURING AUDIO CAPTURING”, filed on 10/04/2019. 
Claims 1-20 are now pending. The independent claims are 1, 9 and 15.

Specification
The disclosure is objected to because of the following informalities: The title of the invention incorrectly spells the word “System” as “SSYSTEM”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfeld et al. (US20160227029A1), hereinafter WOLFELD, in view of Zhang et al. (US20130242718A1), hereinafter ZHANG.

Regarding claim 1, WOLFELD teaches A method for providing resiliency in a network for audio capturing, comprising: (WOLFELD, Fig. 2, paragraph 34, teach providing an alternate audio recording node (i.e. resiliency for audio capturing).)
capturing audio data in network packets via a primary node; monitoring the primary node; (WOLFELD, Fig. 2, steps 210, 212, paragraph 34, teach designating a home (i.e. primary) node to receive the audio content/stream (i.e. monitoring the primary node for audio data).)
sending the network packet to a fallback node, (WOLFELD, Fig. 2, steps 214, 216, paragraph 34, teach designating an alternate (i.e. fallback) node to receive the audio content upon a failure of the home recording node.)
examining the network packets to determine which packets are audio-related packets; (WOLFELD, Fig. 3, step 316, paragraph 35, teach updating a metadata database to ensure that the segment of the audio are associated with the same session ID (i.e. audio-related packets).)
collecting audio-related packets; and storing the collected audio-related packets in a data storage. (WOLFELD, Fig. 3, step 316, paragraph 35, teach updating the metadata database to associate recordings with each other which corresponds to collecting and storing the audio-related packets in a data storage.)
WOLFELD does not describe wherein the fallback node is in a Layer 3 (L3) network; 
ZHANG in the same field of endeavor teaches wherein the fallback node is in a Layer 3 (L3) network; (ZHANG, Fig. 7B, paragraphs 45, 51, teach detecting a failure of a specified device and providing a tunnel across a layer 3 network from the specified device to a second device.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHANG with the teachings of WOLFELD to configure the fallback node as in a L3 network such as a cloud network. The motivation would be to provide network redundancy and high availability to remote network nodes across a layer 3 network (ZHANG, paragraph 8).

Regarding claim 2, WOLFELD in view of ZHANG teachings the method of claim 1 further comprising capturing the audio data in the network packets via a secondary node during the outage of the primary node. (WOLFELD, Fig. 2, steps 214, 216, paragraphs 27, 34, teach designating the alternate fallback node to receive the audio content upon a failure of the home recording node.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHANG with the teachings of WOLFELD to capture the audio data in the network packets via a secondary node during the outage of the primary node. The motivation would be to provide network redundancy and high availability to remote network nodes across a layer 3 network (ZHANG, paragraph 8).

Regarding claim 3, WOLFELD in view of ZHANG teachings the method of claim 2 further comprising: monitoring the secondary node; and sending the network packets to the fallback node during an outage of the secondary node. (WOLFELD, paragraph 27, teach designating specified alternate nodes to take over recording responsibilities.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHANG with the teachings of WOLFELD to monitor the secondary node, and send the network packets to the fallback node during an outage of the secondary node. The motivation would be to provide network redundancy and high availability to remote network nodes across a layer 3 network (ZHANG, paragraph 8).

Regarding claim 4, WOLFELD in view of ZHANG teachings the method of claim 1 further comprising mirroring the network packets via a network switch. (WOLFELD, paragraph 10 teaches that media forking comprises replicating streams via a network switching device.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHANG with the teachings of WOLFELD to mirror the network packets via a network switch. The motivation would be to provide network redundancy and high availability to remote network nodes across a layer 3 network (ZHANG, paragraph 8).

Regarding claim 5, WOLFELD in view of ZHANG teachings the method of claim 1 further comprising determining formats of the audio-related packets. (WOLFELD, Fig. 1, paragraph 17, teach metadata database 160 for determining a format of the data, e.g. recording session identifier.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHANG with the teachings of WOLFELD to determine formats of the audio-related packets. The motivation would be to provide network redundancy and high availability to remote network nodes across a layer 3 network (ZHANG, paragraph 8).

Regarding claim 6, WOLFELD in view of ZHANG teachings the method of claim 1 further comprising sending the network packets to a fallback node while the primary node is active. (WOLFELD, paragraphs 23-24, teach designating the alternate node, which is to be employed at a later time if needed.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHANG with the teachings of WOLFELD to send the network packets to a fallback node while the primary node is active. The motivation would be to provide network redundancy and high availability to remote network nodes across a layer 3 network (ZHANG, paragraph 8).

Regarding claim 7, WOLFELD in view of ZHANG teachings the method of claim 1 further comprising storing the captured audio data via the primary node in the data storage. (WOLFELD, paragraph 28, teach capturing and storing the data on the primary node via data storage.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHANG with the teachings of WOLFELD to store the captured audio data via the primary node in the data storage. The motivation would be to provide network redundancy and high availability to remote network nodes across a layer 3 network (ZHANG, paragraph 8).

Regarding claim 9, WOLFELD teaches A network failover system to provide resiliency in a network for audio capturing, (WOLFELD, Fig. 2, paragraph 34, teach providing an alternate audio recording node (i.e. resiliency for audio capturing).) 
the network failover system coupled to a Layer 3 (L3) network 
and communicating with a network switch through which network packets are transmitted, comprising: (WOLFELD, paragraph 10 teaches that media forking comprises replicating streams via a network switching device.)
at least one non-transitory storage medium to store executable instructions; and at least one processor to execute the executable instructions that cause the at least one processor to perform operations to provide the resiliency in the network for audio capturing, the operations comprising: (WOLFELD, Fig. 4, paragraphs 36-37, teach non-transitory memory 430 storing instructions executed by a processor 420.)
receiving network packets from the network switch, wherein the network packets are mirrored via the network switch; (WOLFELD, paragraph 10 teaches that media forking comprises replicating streams via a network switching device.)
monitoring a primary node that captures audio data in the network packets; (WOLFELD, Fig. 2, steps 210, 212, paragraph 34, teach designating a home (i.e. primary) node to receive the audio content/stream (i.e. monitoring the primary node for audio data).) 
sending the network packet to a fallback node, (WOLFELD, Fig. 2, steps 214, 216, paragraph 34, teach designating an alternate (i.e. fallback) node to receive the audio content upon a failure of the home recording node.)
examining the network packets to determine which packets are audio-related packets; (WOLFELD, Fig. 3, step 316, paragraph 35, teach updating a metadata database to ensure that the segment of the audio are associated with the same session ID (i.e. audio-related packets).) collecting audio-related packets; and storing the collected audio-related packets in a data storage. (WOLFELD, Fig. 3, step 316, paragraph 35, teach updating the metadata database to associate recordings with each other which corresponds to collecting and storing the audio-related packets in a data storage.) 
WOLFELD does not describe the network failover system coupled to a Layer 3 (L3) network, wherein the fallback node is in a Layer 3 (L3) network; 
ZHANG in the same field of endeavor teaches the network failover system coupled to a Layer 3 (L3) network, wherein the fallback node is in a Layer 3 (L3) network; (ZHANG, Fig. 7B, paragraphs 45, 51, teach detecting a failure of a specified device and providing a tunnel across a layer 3 network from the specified device to a second device.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHANG with the teachings of WOLFELD to configure the fallback node as in a L3 network such as a cloud network. The motivation would be to provide network redundancy and high availability to remote network nodes across a layer 3 network (ZHANG, paragraph 8).

Regarding claim 10, WOLFELD in view of ZHANG teachings the network failover system of claim 9 wherein the operations further comprise capturing the audio data in the network packets via a secondary node during the outage of the primary node. (WOLFELD, Fig. 2, steps 214, 216, paragraphs 27, 34, teach designating the alternate fallback node to receive the audio content upon a failure of the home recording node.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHANG with the teachings of WOLFELD to capture the audio data in the network packets via a secondary node during the outage of the primary node. The motivation would be to provide network redundancy and high availability to remote network nodes across a layer 3 network (ZHANG, paragraph 8).

Regarding claim 11, WOLFELD in view of ZHANG teachings the network failover system of claim 10 wherein the operations further comprise: monitoring the secondary node; and sending the network packets to the fallback node during an outage of the secondary node. (WOLFELD, paragraph 27, teach designating specified alternate nodes to take over recording responsibilities.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHANG with the teachings of WOLFELD to monitor the secondary node, and send the network packets to the fallback node during an outage of the secondary node. The motivation would be to provide network redundancy and high availability to remote network nodes across a layer 3 network (ZHANG, paragraph 8).

Regarding claim 12, WOLFELD in view of ZHANG teachings the network failover system of claim 9 wherein the operations further comprise determining formats of the audio-related packets. (WOLFELD, Fig. 1, paragraph 17, teach metadata database 160 for determining a format of the data, e.g. recording session identifier.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHANG with the teachings of WOLFELD to determine formats of the audio-related packets. The motivation would be to provide network redundancy and high availability to remote network nodes across a layer 3 network (ZHANG, paragraph 8).

Regarding claim 13, WOLFELD in view of ZHANG teachings the network failover system of claim 9 wherein the operations further comprise sending the network packets to a fallback node while the primary node is active. (WOLFELD, paragraphs 23-24, teach designating the alternate node, which is to be employed at a later time if needed.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHANG with the teachings of WOLFELD to send the network packets to a fallback node while the primary node is active. The motivation would be to provide network redundancy and high availability to remote network nodes across a layer 3 network (ZHANG, paragraph 8).

Regarding claim 15, WOLFELD teaches A network resilient system to provide resiliency in a network for audio capturing, (WOLFELD, Fig. 2, paragraph 34, teach providing an alternate audio recording node (i.e. resiliency for audio capturing).)
the network resilient system coupled to a Layer 3 (L3) network, comprising:
a network switch having port mirroring capability, wherein the network switch is coupled to the network for audio capturing; (WOLFELD, paragraph 10 teaches that media forking comprises replicating streams via a network switching device.) 
at least one non-transitory storage medium to store executable instructions; and at least one processor to execute the executable instructions that cause the at least one processor to perform operations to provide the resiliency in the network for audio capturing, the operations comprising: (WOLFELD, Fig. 4, paragraphs 36-37, teach non-transitory memory 430 storing instructions executed by a processor 420.)
receiving network packets from the network switch, wherein the network packets are mirrored via the network switch; (WOLFELD, paragraph 10 teaches that media forking comprises replicating streams via a network switching device.)
monitoring a primary node that captures audio data in the network packets; (WOLFELD, Fig. 2, steps 210, 212, paragraph 34, teach designating a home (i.e. primary) node to receive the audio content/stream (i.e. monitoring the primary node for audio data).) 
sending the network packet to a fallback node, (WOLFELD, Fig. 2, steps 214, 216, paragraph 34, teach designating an alternate (i.e. fallback) node to receive the audio content upon a failure of the home recording node.)
examining the network packets to determine which packets are audio-related packets; (WOLFELD, Fig. 3, step 316, paragraph 35, teach updating a metadata database to ensure that the segment of the audio are associated with the same session ID (i.e. audio-related packets).) collecting audio-related packets; and storing the collected audio-related packets in a data storage. (WOLFELD, Fig. 3, step 316, paragraph 35, teach updating the metadata database to associate recordings with each other which corresponds to collecting and storing the audio-related packets in a data storage.)
WOLFELD does not describe the network resilient system coupled to a Layer 3 (L3) network, comprising: wherein the fallback node is in the Layer 3 (L3) network;
ZHANG in the same field of endeavor teaches the network resilient system coupled to a Layer 3 (L3) network, comprising: wherein the fallback node is in the Layer 3 (L3) network; (ZHANG, Fig. 7B, paragraphs 45, 51, teach detecting a failure of a specified device and providing a tunnel across a layer 3 network from the specified device to a second device.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHANG with the teachings of WOLFELD to configure the fallback node as in a L3 network such as a cloud network. The motivation would be to provide network redundancy and high availability to remote network nodes across a layer 3 network (ZHANG, paragraph 8).

Regarding claim 16, WOLFELD in view of ZHANG teachings the network resilient system of claim 15 wherein the operations further comprise: capturing the audio data in the network packets via a secondary node during the outage of the primary node. (WOLFELD, Fig. 2, steps 214, 216, paragraphs 27, 34, teach designating the alternate fallback node to receive the audio content upon a failure of the home recording node.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHANG with the teachings of WOLFELD to capture the audio data in the network packets via a secondary node during the outage of the primary node. The motivation would be to provide network redundancy and high availability to remote network nodes across a layer 3 network (ZHANG, paragraph 8).

Regarding claim 17, WOLFELD in view of ZHANG teachings the network resilient system of claim 16 wherein the operations further comprise: monitoring the secondary node; and sending the network packets to the fallback node during an outage of the secondary node. (WOLFELD, paragraph 27, teach designating specified alternate nodes to take over recording responsibilities.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHANG with the teachings of WOLFELD to monitor the secondary node, and send the network packets to the fallback node during an outage of the secondary node. The motivation would be to provide network redundancy and high availability to remote network nodes across a layer 3 network (ZHANG, paragraph 8).

Regarding claim 18, WOLFELD in view of ZHANG teachings the network resilient system of claim 15 wherein the operations further comprise determining formats of the audio-related packets. (WOLFELD, Fig. 1, paragraph 17, teach metadata database 160 for determining a format of the data, e.g. recording session identifier.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHANG with the teachings of WOLFELD to determine formats of the audio-related packets. The motivation would be to provide network redundancy and high availability to remote network nodes across a layer 3 network (ZHANG, paragraph 8).

Regarding claim 19, WOLFELD in view of ZHANG teachings the network resilient system of claim 15 wherein the operations further comprise sending the network packets to a fallback node while the primary node is active. (WOLFELD, paragraphs 23-24, teach designating the alternate node, which is to be employed at a later time if needed.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHANG with the teachings of WOLFELD to send the network packets to a fallback node while the primary node is active. The motivation would be to provide network redundancy and high availability to remote network nodes across a layer 3 network (ZHANG, paragraph 8).

Claims 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfeld et al. (US20160227029A1), hereinafter WOLFELD, in view of Zhang et al. (US20130242718A1), hereinafter ZHANG, and further in light of Cohen et al. (US20180342251A1), hereinafter COHEN.

Regarding claim 8, although WOLFELD in view of ZHANG teaches all the limitations with respect to claim 1 above, WOLFELD in view of ZHANG does not describe wherein the audio data include metadata that include speaker identifications and audio transcription.
COHEN in the same field of endeavor teaches wherein the audio data include metadata that include speaker identifications and audio transcription. (COHEN, Fig. 8, step 815, paragraph 80, teach audio data determining speaker identification and audio transcript of a call.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of COHEN with modified invention, as described above, to configure the metadata to include speaker identification and audio transcription. The motivation would be to identify a speaker using information from metadata (COHEN, paragraph 23).

Regarding claim 14, although WOLFELD in view of ZHANG teaches all the limitations with respect to claim 9 above, WOLFELD in view of ZHANG does not describe wherein the audio data include metadata that include speaker identifications and audio transcription. 
COHEN in the same field of endeavor teaches wherein the audio data include metadata that include speaker identifications and audio transcription. (COHEN, Fig. 8, step 815, paragraph 80, teach audio data determining speaker identification and audio transcript of a call.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of COHEN with modified invention, as described above, to configure the metadata to include speaker identification and audio transcription. The motivation would be to identify a speaker using information from metadata (COHEN, paragraph 23).

Regarding claim 20, although WOLFELD in view of ZHANG teaches all the limitations with respect to claim 15 above, WOLFELD in view of ZHANG does not describe wherein the audio data include metadata that include speaker identifications and audio transcription.
COHEN in the same field of endeavor teaches wherein the audio data include metadata that include speaker identifications and audio transcription. (COHEN, Fig. 8, step 815, paragraph 80, teach audio data determining speaker identification and audio transcript of a call.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of COHEN with modified invention, as described above, to configure the metadata to include speaker identification and audio transcription. The motivation would be to identify a speaker using information from metadata (COHEN, paragraph 23).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALLI Z BUTT/Examiner, Art Unit 2412